Citation Nr: 1729913	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  10-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a separate compensable rating for left lower extremity radiculopathy. 



REPRESENTATION

Veteran represented by:	Eric Gang, Attorney at Law



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel





INTRODUCTION

The Veteran had active duty service from December 1994 to January 1995 and from October 1997 to October 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran now resides within the jurisdiction of the Buffalo, New York RO. 

The Veteran was scheduled to appear at a Travel Board hearing in March 2014 but cancelled his hearing; he has not requested for the hearing to be rescheduled.  

This matter was characterized as a separate issue by the Board in a June 2016 decision in conjunction with the appealed issue seeking an increased rating for the Veteran's service-connected lumbosacral strain.  The Board's decision denied an increased rating for the service-connected lumbosacral strain and remanded the matter seeking a separate compensable rating for left lower extremity radiculopathy.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Board finds that further development of the medical evidence is required.  In its June 2016 remand directives, the Board, in part, instructed the AOJ to schedule the Veteran for an examination to obtain an opinion as to whether he has left lower extremity radiculopathy related to his service-connected lumbosacral strain.  

In February 2015, the Veteran underwent a VA examination and also an evaluation by a private physician, who completed a DBQ.  The two examinations were in contradiction as to whether the Veteran has left lower extremity radiculopathy in addition to his service-connected right lower extremity radiculopathy.  Therefore, the June 2016 remand specifically requested a VA examiner to, "perform all necessary tests and discuss the February 2015 VA and private exam findings." A review of the claims file and examination report reveals that the August 2016 VA examiner failed to discuss the two February 2015 examinations and further, made a conclusory statement without providing supporting rationale to assist the Board in reconciling the conflicting February 2015 examinations.  As a result, the opinion is inadequate for rating purposes.  Therefore, remand for another opinion is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure substantial compliance with the remand).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the complete record to the VA examiner who provided the August 2016 VA examination (or another VA clinician if the August 2016 examiner is unavailable) to obtain an opinion as to whether the Veteran has left lower extremity radiculopathy and, if so, whether it is related to his service-connected lumbosacral strain.

The reviewing clinician must provide a rationale for any opinion provided and should discuss the February 2015 VA and private examination findings in his opinion. 

The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

2.  Thereafter, readjudicate the issue of entitlement to a separate compensable rating for left lower extremity radiculopathy in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




